Case 3:19-cv-30144-MGM Document1-5 Filed 10/28/19 Page 1of1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

SHAWN CONNORS, Individually and on Behalf of
All Other Persons Similarly Situated,
Plaintiffs,

CIVIL ACTION NO.::
v.

MGM SPRINGFIELD, LLC

 

Defendant
FLSA OPT-IN CONSENT FORM

I was employed as a Dealer during at least a portion of the time between August 1, 2018
and the date that I signed this Opt-in Consent Form. Pursuant to 29 U.S.C. § 216(b), I consent and
agree to pursue my claims for overtime compensation, minimum wages, and any other benefits
under the Fair Labor Standards Act in connection with the above-referenced lawsuit against MGM
Springfield, LLC and any other Defendant added to this case (the “Lawsuit”). I hereby designate
Benjamin Knox Steffans, Steffans Legal LLC, 7 North Street, Suite 307, Pittsfield, Massachusetts
01201 and any associated counsel to represent me for all purposes of the Lawsuit. I understand
that I will be bound by the judgment of the Court on all issues in the Lawsuit or which could have
been part of the Lawsuit.

Signature: Dl pwn Vedbuckt Comme
Printed Name: S \n Sw DarRicK Canna f 5
Dated: {0 BS / Ale

 
